Citation Nr: 0632969	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-32 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1966 to 
August 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2000, a statement of the 
case was issued in July 2000, and a statement received in 
January 2001 has been accepted in lieu of a Form 9 appeal.  
It is unclear from the record whether the veteran is pursuing 
a service connection claim for a skin disorder and the Board 
hereby refers this matter to the RO for clarification.  

The veteran testified at a Board hearing in June 2005.  In 
August 2005 the Board remanded the issue for further 
development.  


FINDING OF FACT

The veteran does not currently suffer from PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the September 2001 VCAA letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the September 2001 VCAA letter, the appellant 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the September 2001 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The Board is mindful that the VCAA letter did not notify the 
veteran of the pertinent regulatory provisions governing the 
veteran's service connection claim for PTSD.  Nevertheless, 
the Board finds this to be a harmless error as notice of the 
criteria was provided in the July 2000 statement of the case.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the September 2001 VCAA letter, and July 2000 statement 
of the case, the RO informed the appellant of the applicable 
laws and regulations regarding the claim, the evidence 
needed to substantiate such claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also finds 
that all necessary development has been accomplished.  The 
RO has made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to 
substantiate his claim, including VA treatment records.  The 
appellant has also been afforded the benefit of VA 
examinations during the appeal period, and was provided with 
the opportunity to attend hearings.  The veteran attended a 
Board hearing in June 2005.  Neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, the appellant in March 2006 was 
provided with notice of what type of information and evidence 
was needed to establish a disability rating and effective 
date.  

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  The Board notes 
that during the course of this appeal, 38 C.F.R. § 3.304(f) 
was amended again with regards to the personal assault PTSD 
claims.  However, the amendment did not change the pertinent 
part of the regulation in regard to the veteran's claim.  See 
67 Fed. Reg. 10330 (Mar. 7, 2002).

Service medical records are negative for PTSD or any 
psychiatric disorder.  An August 1973 VA medical record 
provided a diagnosis of psychoneurosis, anxiety reaction and 
the examiner noted that symptoms have existed at least since 
1968.  VA progress notes from the 1990s indicated both a PTSD 
diagnosis and a lack of PTSD diagnosis.  A March 1999 record 
prepared by a medical doctor reported that PTSD was not 
found, a March 1999 progress note by a psychologist reported 
that psychological testing did not support a PTSD diagnosis, 
while March 1999 and April 1999 progress notes by the same 
social worker provided a PTSD diagnosis.  

The veteran's June 1999 private psychological examination 
showed a diagnosis of a delayed form of PTSD.  The PTSD 
diagnosis conformed to the DSM-IV criteria.  The evaluator 
was a licensed professional counselor, a marriage and family 
therapist, and a certified clinical hypnotherapist.  
Evaluation instruments used included the Shipley Institute of 
Living Scale, Minnesota Multiphasic Personality Inventory-2 
(MMPI-2), Multidimensional Form, Forced Choice Value Scale, 
Social-Psychological Questionnaire, Brief Symptom Inventory, 
and clinical interviews.  The examiner noted that there were 
at least three severe traumas that the veteran endured in 
service, which included seeing dead bodies.  The examiner 
indicated that he disagreed with the VA psychologist, whose 
findings were discussed in the previous paragraph, because 
the VA psychologist used the MMPI assessment instrument 
instead of the MMPI-2.  The examiner argued that MMPI was 
outdated and biased against Mexicans.  

A January 2002 letter from the veteran's private medical 
doctor indicated a PTSD diagnosis by history.  A September 
2003 VA PTSD psychiatric examination was conducted by a staff 
psychiatrist and it appears that psychological testing was 
not conducted.  The claims folder was reviewed in conjunction 
with the examination.  The examiner reported that the veteran 
had some depression and intermittent anxiety.  Mental status 
examination showed that thought process and communication was 
good, there were no visual or auditory hallucinations, the 
veteran had suicidal ideations, his hygiene was good, he was 
oriented, he did not have obsessions or compulsions, speech 
was normal, and sleep was impaired.  The examiner opined that 
the veteran's history does not meet the stressor criterion 
for a DSM-IV PTSD diagnosis.  The examiner noted the June 
1999 private PTSD diagnosis and commented that there does not 
seem to be a history of a single traumatic event that could 
account for the stressor criterion in the veteran's history.  
He emphasized that the veteran prior to his deployment to 
Vietnam was treated with tranquilizers secondary to intense 
anxiety and the June 1999 report failed to mention the 
history of benodiazephone dependence and alcohol abuse.  

In August 2005 the Board's remand instructed that the veteran 
be afforded a VA examination to include psychological 
testing.  Such an examination was provided in September 2005 
by a VA physician.  In reporting his stressors the veteran 
stated that he was not in a combat area but was exposed to 
sniper fire, saw soldiers killed, had a soldier sent in his 
place who was killed in a train wreck.  The examiner 
indicated that the overall level of traumatic stress exposure 
was low.  The veteran's chronic PTSD symptoms appeared to 
include recurrent and intrusive distressing recollections of 
the event, avoidance of stimuli associated with the trauma, 
difficulty sleeping, and social/occupational impairment.  The 
veteran was oriented, his thought process was relevant and 
coherent, he had auditory hallucinations, mild ritualistic 
behavior, panic attacks, suicidal thoughts, good hygiene, and 
normal memory.  The examiner explained that on the 
Mississippi Scale for combat-related PTSD, the veteran's 
psychometric scores were consistent with a PTSD diagnosis, 
however the veteran demonstrated a pattern of regularly 
selecting extreme answer choices, which made the validity 
somewhat questionable.  The examiner found the psychological 
test results to probably be invalid as the veteran's 
responses were not consistent with the presentation and 
history of symptom occurrence.  The examiner opined that the 
veteran did not meet the DSM-IV criteria for a PTSD 
diagnosis.  The diagnoses rendered were anxiety disorder, 
alcohol dependence, sustained early remission.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 
7104(a).  The Court has declared that in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In doing so, where, as here, the 
Board is presented with conflicting medical evidence, it is 
free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In the instant case, the Board is presented with conflicting 
medical evidence.  While there is a PTSD diagnosis given by a 
VA social worker and private counselor/therapist in 1999, 
various VA medical professionals, to include VA physicians, 
psychologist, and psychiatrist, opined that the veteran does 
not have a PTSD diagnosis.  Specifically, the VA examiner in 
September 2005 administered psychological testing and 
concluded that the veteran does not have a PTSD diagnosis 
consistent with the DSM-IV criteria.  The Board finds this 
opinion to be more probative than the opinions reflecting a 
PTSD diagnosis, as the former was rendered by a medical 
doctor who after reviewing the claims folder thoroughly 
examined the veteran, found that he does not meet the 
applicable criteria for a PTSD diagnosis, and presented a 
well reasoned, detailed rationale for the conclusion.  This 
opinion is the most recent in time and is supported by the 
September 2003 VA examination, conducted by a staff 
psychiatrist, and VA 1999 progress notes written by a M.D. 
and Ph. D. psychologist.  Although the June 1999 private 
examiner questioned the validity of the 1999 opinions as they 
appear to be based on MMPI testing instead of MMPI-2 tests, 
the regulations contained in 38 C.F.R. § 3.304(f) require 
that a PTSD diagnosis be based on the DSM-IV criteria.  The 
September 2005 VA examiner based his findings on the DSM-IV 
criteria.

The veteran has claimed various stressors, however regardless 
whether the veteran has a verified in-service stressor, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  In this case, the weight of the medical evidence 
has not established a PTSD diagnosis and thus the first prong 
for service connection for PTSD is absent.  Therefore the 
Board is compelled to find that there is a preponderance of 
evidence against a finding that the veteran is entitled to 
service connection for PTSD.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


